DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Amendments to claims and Remarks filed on 12/13/2021, with respect to claims 16, 18-22, 25 to 35 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 16, 18-22, 25 to 35 has been withdrawn. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter

Claim 16, 18-22, 25 to 35 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Referring to the claim 16 the closest prior art of record fails to teach or reasonably suggest that “A lighting device comprising: at least one optoelectronic semiconductor chip; two contacts configured to couple the lighting device to a DC voltage; a driver circuit interconnected in series with the at least one optoelectronic semiconductor chip in a string; a converter circuit with a supply output;   a microcontroller being a control unit, wherein the driver circuit comprises a monolithic, unhoused controller, wherein the driver circuit is configured to adjust a current for operating the at least one optoelectronic semiconductor chip, wherein the string extends between the two contacts in an electrically coupling way, and wherein the converter circuit is a buck converter, is electrically coupled to the two contacts, is configured to provide a supply voltage via the supply output and is electrically coupled to the control unit via the supply output: and a carrier which is a ceramic substrate, wherein the driver circuit and the at least one optoelectronic semiconductor chip are arranged on the carrier, wherein the carrier is a heat sink, and wherein the at least one optoelectronic semiconductor chip is thermally coupled to the carrier.  Hence, claim 16 and depending claims are allowed.

Referring to the claim 30 the closest prior art of record fails to teach or reasonably suggest that, “A lighting device comprising: at least one optoelectronic semiconductor chip; OSR-639-EHPage 4 of 11two contacts configured to couple the lighting device to a DC voltage; and a driver circuit interconnected in series with the at least one optoelectronic wherein the driver circuit comprises a monolithic, unhoused controller, wherein the driver circuit is configured to adjust a current for operating the at least one optoelectronic semiconductor chip,  wherein the resistor is configured to adjust the current for operating the at least one optoelectronic semiconductor chip, and wherein the resistor is formed light-sensitively such that its resistance value changes as a function of a luminous flux.  Hence, claim 30 and depending claims are allowed.

Referring to the claim 36 the closest prior art of record fails to teach or reasonably suggest that A lighting device comprising: at least one optoelectronic semiconductor chip; two contacts configured to couple the lighting device to a DC voltage; a driver circuit interconnected in series with the at least one optoelectronic semiconductor chip in a string; a converter circuit with a supply output; a microcontroller being a control unit, wherein the driver circuit comprises a monolithic, unhoused controller, wherein the driver circuit is configured to adjust a current for operating the at least one optoelectronic semiconductor chip,  wherein the driver circuit comprises, externally to the controller, a resistor, wherein the resistor is configured to adjust the current for operating the at least one optoelectronic semiconductor chip, and wherein the resistor is a light-sensitive resistor configured to change its resistance value as a function of a luminous flux.  Hence, claim 36 is allowed.




Conclusion

Claims 16, 18-22, 25-36 are allowed.

Prior Art: US20150367710, US20160227616, US20113/0099272,    US2017/0025588  teaches chip configuration of  LED manufacturing but fails to teach the  wherein the driver circuit comprises a monolithic, unhoused controller, wherein the driver circuit is configured to adjust a current for operating the at least one optoelectronic semiconductor chip,  wherein the resistor is configured to adjust the current for operating the at least one optoelectronic semiconductor chip, and wherein the resistor is formed light-sensitively such that its resistance value changes as a function of a luminous flux. Hence, allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/8/2022